DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to response filed on 2/18/2022, in which claims 1 - 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Remarks
5.	As per amended claim 1, applicant argues in substance in pages 8 – 11 that Wells et al (US 2017/0344605 A1), Seo et al (US 2016/0132553 A1), and Ahmed et al (US 2007/0219951 A1) does not disclose identifying, using a syntax of each subquery in the plurality of subqueries, one or more identical subqueries in the plurality of subqueries and grouping the identified one or more subqueries into one or more groups.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Wells et al (US 2017/0344605 A1), Lindsay et al (US 2006/0101011 A1), and Ahmed et al (US 2007/0219951 A1) disclose identifying, using a syntax of each subquery in the plurality of subqueries, one or more identical subqueries in the plurality 
Lindsay discloses a data processing system that executes query against a database. A plurality of sub-queries are generated from the query, the sub-queries are analyzed, uniform sub-queries are identified based on their structural characteristics and grouped to form a single parameterized sub-query.  A single query plan is generated for the parameterized sub-query (see para.[0160] – para.[0163]).
	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 2, 6 – 9, 13 – 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (US 2017/0344605 A1), in view of Lindsay et al (US 2006/0101011 A1), in view of Ahmed et al (US 2007/0219951 A1).
As per claim 1, Wells et al (US 2017/0344605 A1) discloses,
A computer-implemented method, comprising: parsing a received query into a plurality of subqueries (para.[0075]; “Request parser 610 is generally configured to receive a request for data from client device 120 and decompose the request into subqueries. Request parser 610 can decompose a request”).
each subquery in the plurality of subqueries having one or more query elements (para.[0032]; “break a received query into a plurality of parts based on one or more delimiters defined for a format of the query”).
	Wells does not specifically disclose identifying, using a syntax of each subquery in the plurality of subqueries, one or more identical subqueries in the plurality of subqueries and grouping the identified one or more subqueries into one or more groups.
	However, Lindsay et al (US 2006/0101011 A1) in an analogous art discloses,
identifying, using a syntax of each subquery in the plurality of subqueries, one or more identical subqueries in the plurality of subqueries (para.[0163]; “determining the uniformity of sub-queries in order to identify a group is two-fold: (i) to determine that the sub-queries structure …… structures that must be identical among different sub-queries include: sub-query structure; definition of underlying data objects, including indexes, columns, and data types of each column; expressions and predicates of each sub-query”).
and grouping the identified one or more subqueries into one or more groups (para.[0160]; “if the sub-queries of a UNION operator and/or a UNION ALL operator are determined to be uniform (that is, having very similar characteristics), then such sub-queries are grouped together and a single parameterized sub-query is generated to replace the many sub-queries of that group”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate grouping of identical subquery of the system of Lindsay into optimization of read and write operations of the system of Wells to  reduce data copying cost within database by generating only a single query plan for group identical subquery, thereby reduce memory space occupied by subquery and allow large numbers of query plans  to be stored.
	Neither Wells nor Lindsay specifically disclose assigning, based on the one or more groups of subqueries, an alias parameter to each identical subquery in the plurality of subqueries, replacing one or more identical subqueries in the received query with corresponding aliases, generating an expression language statement based on the received query, wherein each identical subquery is replaced with the corresponding assigned alias parameter in the expression language, and executing the generated expression language statement.
	However, Ahmed et al (US 2007/0219951 A1) in an analogous art disclose,
assigning, based on the one or more groups of subqueries, an alias parameter to each identical subquery in the plurality of subqueries (para.[0063]; “a subquery in the query is the view's definition and the alias assigned by the query to the subquery is the label for the subquery”). 
replacing one or more identical subqueries in the received query with corresponding aliases (para.[0064]; “a query referencing a view is received by a database system, the view in the query is in effect replaced with the view's definition”). 
generating an expression language statement based on the received query (para.[0064]; “a query referencing a view is received by a database system”).
wherein each identical subquery is replaced with the corresponding assigned alias parameter in the expression language (para.[0032]; “Query QA includes view V. V is the alias or label for the subquery expression”, para.[0063]; “a subquery in the query is the view's definition”, para.[0064]; “the view in the query is in effect replaced with the view's definition”).
and executing the generated expression language statement (para.[0017]; “submitting to the database server commands that cause the database server to perform operations on data stored in a database”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate optimization of query process of the system of Ahmed into optimization of read and write operations of the system of Wells and grouping of identical sub-query of the system of Lindsay to optimally transform queries into states that reduce repetition of similar syntax, thereby maximizing storage space and improving speedy execution of the query.

 As per claim 2, the rejection of claim 1 is incorporated and further Wells et al (US 2017/0344605 A1) discloses,
wherein parsing further comprises generating a syntactical tree having a plurality nodes, each node in the plurality of nodes corresponding a subquery in the plurality of subqueries (para.[0004]; “each subquery is associated with a node in the navigable path”).  

As per claim 6, the rejection of claim 1 is incorporated and further Ahmed et al (US 2007/0219951 A1) discloses,
wherein the generated expression language statement is a common table expressions language statement, and the received query is a structured query language statement (para.[0032]; “Query QA includes view V. V is the alias or label for the subquery expression (SELECT T4.x, T3.y FROM T4, TI WHERE T3.p=T4.q and T4.k>4). The subquery expression is referred to herein as a view because it is a subquery expression among an outer query's FROM list items and can be treated, to a degree, like a view or table”)  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate optimization of query process of the system of Ahmed into optimization of read and write operations of the system of Wells and grouping of identical sub-query of the system of Lindsay to optimally transform queries into states that reduce repetition of similar syntax, thereby maximize storage space and improve speedy execution of the query.

As per claim 7, the rejection of claim 1 is incorporated and further Ahmed et al (US 2007/0219951 A1) discloses,
wherein the generated expression language statement is executed by a database system to retrieve data queried by the received query (para.[0017]; “database server to process the database statements, the database statements must conform to a database language supported by the database server”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate optimization of query process of the system of Ahmed into optimization of read and write operations of the system of Wells and grouping of identical sub-query of the system of Lindsay to optimally transform queries into states that reduce repetition of similar syntax, thereby maximize storage space and improve speedy execution of the query.

Claims 8 – 9 and 13 - 14 are system claim corresponding to method claims 1 – 2 and  6 – 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 and 6 – 7 respectively above.

Claims 15 – 16, and 20 are computer program product claim corresponding to method claims 1 – 2 and 6 - 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 and 6 - 7 respectively above.

7.	Claims 3 – 4, 10 – 12, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al (US 2017/0344605 A1), in view of Lindsay et al (US 2006/0101011 A1), in view of Ahmed et al (US 2007/0219951 A1), and further in view of Jingang et al (CN 103310011 A).
As per claim 3, the rejection of claim 2 is incorporated, Wells et al (US 2017/0344605 A1), Lindsay et al (US 2006/0101011 A1), and Ahmed et al (US 2007/0219951 A1) does not specifically disclose wherein the generated expression language statement being generated using the generated syntactical tree, the syntactical tree is configured to define a structure of the received query. 
However, Jingang et al (CN 103310011 A) in an analogous art discloses,
wherein the generated expression language statement being generated using the generated syntactical tree, the syntactical tree is configured to define a structure of the received query (pg.2 lines 13 – 15; “Receive from client be the query requests of the first Structured Query Language (SQL) SQL statement after, described the first SQL statement is carried out syntax parsing, so that the syntax tree of the first SQL statement behind the syntax parsing for representing with the SelectStmt structure, wherein, described SelectStmt structure comprises Select chained list, From chained list, Where chained list, Groupby chained list, Having chained list, Orderby chained list and Union chained list”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate optimization of query parse tree of the system of Jingang into optimization of read and write on stored object according to object schema of Wells, grouping of identical sub-query of the system of Lindsay, and optimization of query process of the system of Ahmed to optimize constraints that improve execution speed of the query.

As per claim 4, the rejection of claim 3 is incorporated and further Jingang et al (CN 103310011 A) discloses,
wherein the identified one or more subqueries are grouped into one or more groups using one or more parent nodes in the syntactical tree of nodes including the one or more identical queries (pg.2 lines 13 – 15; Receive from client be the query requests of the first Structured Query Language (SQL) SQL statement after, described the first SQL statement is carried out syntax parsing, so that the syntax tree of the first SQL statement behind the syntax parsing for representing with the SelectStmt structure, wherein, described SelectStmt structure comprises Select chained list, From chained list, Where chained list, Groupby chained list, Having chained list, Orderby chained list and Union chained list”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate optimization of query parse tree of the system of Jingang into optimization of read and write on stored object according to object schema of Wells, grouping of identical sub-query of the system of Lindsay, and optimization of query process of the system of Ahmed to optimize constraints that improve execution speed of the query.

As per claim 5, the rejection of claim 4 is incorporated and further Ahmed et al (US 2007/0219951 A1) discloses,
wherein one or more alias parameters are configured to be assigned using the one or more parent nodes in the syntactical tree (para.[0063]; “the alias assigned by the query to the subquery is the label for the subquery”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate optimization of query parse tree of the system of Jingang into optimization of read and write on stored object according to object schema of Wells, grouping of identical sub-query of the system of Lindsay, and optimization of query process of the system of Ahmed to optimize constraints that improve execution speed of the query.

Claims 10 – 12 are system claim corresponding to method claims 3 – 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 3 – 5 respectively above.

Claims 17 – 19 are computer program product claim corresponding to method claims 3 – 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 3 - 5 respectively above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



3/24/2022